DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered. 

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6-7, 9, 11, 13 and 15 are amended.
Claims 2, 8 and 12 are canceled. 
Fig. 12-15 are amended. 

Response to Arguments
Claims rejections under 35 USC 112 (b) are withdrawn. 
Applicant’s amended drawing have fail to improve the quality of the drawings. Drawings contain blurry lines and pixelated text. Objections to Drawings are maintained. 
In light of the amendments, previous rejections are withdrawn. 
Drawings
Figures 1-2 and 5-14 contains blurry pixelated lines and are unacceptable for reproduction. Corrections are needed. 
 Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application  JP2016-184870 [cited in IDS dated October 15, 2020] (citations are mapped to Google patent translation, PTO-892, cite No. U) in view of Maheshwari et al. U.S. Patent Application Publication 2010/0306275 in view of Gill et al. U.S. Patent Application Publication 2018/0309637.


	JP2016-184870 discloses 
	 A network system comprising a virtual network formed on a physical network (Pg. 5- Embodiment discloses a physical network which is mapped to the communication network and the virtual network is mapped to the OFSs) and 
	an orchestrator configured to perform setting control with respect to an environmental change of the virtual network (pg. 5- orchestrator is mapped to the OFC. The OFC 3 is connected to the communication network 1and changes the configuration of the communication network 1 by updating the path control information of the OFS 6.), 
	the network system further comprising:
	 a storage medium configured to store topology information in a database in chronological order (claim 1-a network configuration in a database in time
series), 
	the topology information comprising end point information and connection information of logical resources of the virtual network (pg. 4- It is a figure explaining an example of the logical link information recorded on the logical link information table. It is a figure explaining the other example of the logical link information recorded on the
logical link information table. It is a figure explaining an example of the procedure at the time of recording connection state information at the time of login. The logical links are described by a link connection of 2 endpoints), 
	end point information and connection information of physical resources of the physical network (pg. 7- The physical link recording unit 321 records physical link 
network 1 is recorded in the physical link information table 21. The physical links are described by a link connection 2 endpoints), and 
	correspondence information between the logical resources and the physical resources (pg. 10-The topology diagram creating unit 60 draws a diagram showing the topology of the communication network 1. Here, the topology is a physical and / or logical connection form of the communication network. Also, see fig. 23); 
	a setting information acquirer, including one or more processors, configured to acquire setting information of the virtual network from the orchestrator using a change notification from the orchestrator as a trigger (Page 7- in response to a configuration change by the orchestrator, a virtual setting is generated and transmitted to the OFS. ); 
	a topology information management unit, including one or more processors, configured to update the topology information stored in the database of the storage medium based on the acquired setting information (page 7- When the flow entry is updated in each OFS 6, the information in the flow management
table is updated accordingly. Each of these functions is realized, for example, by executing a program by an arithmetic device such as a CPU.). Further, Page 18- discloses a computer-readable medium.
	[displays] topology information of calculated topology to the user device (pg. 11- The display unit 61 displays the topology diagram created by the topology diagram creation unit 60 on a display device such as a liquid crystal display.)

	 a topology reference unit, including one or more processors configured to: 
	receive a reference request that requests topology information in a period from a user device; 
	determine whether the topology information of the period is included in the storage medium; and 
	in response to determining that the topology information of the period is included in the storage medium, obtain topology information in the period from the storage medium, and return the topology information to the user device; and
	in response to determining that the topology information of the period is not included in the storage medium, obtain configuration information of individual devices of the physical network in the period from the storage medium, perform a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network, and return topology information of the calculated topology to the user device.
	In an analogous art, Maheshwari discloses 
	a topology reference unit, including one or more processors (para 0005-processors) configured to: 
	receive a reference request that requests [graph] from a user device (para 0049-client request); 
	determine whether the topology information of the period is included in the storage medium (para 0049-builds graph if it is not in cache).; and 

	in response to determining that the [the graph] is not included in the storage medium, … return [the graph] to the user device (para 0049-fulfilling the client request by building the graph).
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the caching techniques of Maheshwari with the JP2016-184870 system to produce the predictable result of using local cache to response to topology requests. One of ordinary skill in the art before the effective filing date would motived to combine Maheshwari with JP2016-184870 to reduce resources needed to generated topologies. (Maheshwari para 0019)
	Although JP2016-184870/Maheshwari discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	[request ] topology information in a period
	obtain configuration information of individual devices of the physical network in the period from the storage medium, perform a topology calculation to obtain a calculated topology for the period based on the configuration information of the individual devices of the physical network
	In an analogous art, discloses Gill discloses 
	[request ] topology information in a period (para 0106- The topology module 160 may generate the topology map 180 in response to receiving a set of inputs from a user station, para 0015- time window )

	One of ordinary skill in the art before the effective filing date would find it obvious to combine the retrieval techniques of Gill with the JP2016-184870/Maheshwari system to produce the predictable result of generate topologies based on user-defined periods. One of ordinary skill in the art before the effective filing date would motived to combine Gill with JP2016-184870/Maheshwari to enable administrators to analyze targeted time periods. 
Claims 3, 9 and 13,
	wherein the storage medium is configured to store the configuration information of the individual devices of the physical network in the database (JP2016-184870 pg. 4- The network configuration information further includes physical link information indicating a physical link between the plurality of relay devices, and the output unit has the physical link information represented by the physical link information on the physical link), and 
	the topology reference unit comprises a topology calculator configured to calculate a topology based on the configuration information stored in the storage medium when the topology information does not comprise data of the period to be referred to (JP2016-184870 pg. 10- The topology diagram creating unit 60 draws a 
Claims 5, 10 and 14, 
	further comprising an output unit, including one or more processors, configured to output the topology information referred to by the topology reference unit or the topology calculated by the topology calculator (JP2016-184870 pg. 10- The topology diagram creating unit 60 draws a diagram showing the topology of the communication network 1. Here, the topology is a physical and / or logical connection form of the communication network page 17- discloses a topology displayer which provides a topology based on the start period and end period).

Claim 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-184870 in view of Maheshwari et al. U.S. Patent Application Publication 2010/0306275 in view of Gill et al. U.S. Patent Application Publication 2018/0309637 in view of Lebovitz U.S. Patent Application Publication 2005/0018602.
Claims 4, 11 and 15, 
	Although JP2016-184870/Maheshwari/Gill discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the topology information management unit is configured to discard, from the database, the topology information that has a probability of being referred to of equal to or less than a predetermined value and/or the topology information that is older than a predetermined time.

	wherein the topology information management unit is configured to discard, from the database, the topology information that has a probability of being referred to of equal to or less than a predetermined value and/or the topology information that is older than a predetermined time. (para 0110- discloses deleting configurations information older than a predefined time)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the database maintainence techniques of Lebovitz with the JP2016-184870/Maheshwari/Gill system to produce the predictable result of deleting topology information that is older than a predetermined time. One of ordinary skill in the art before the effective filing date would motived to combine Lebovitz with JP2016-184870/Maheshwari/Gill to efficiently manage storage needs. (Lebovitz para 0110). 

Conclusion
Related Prior Art:
	Goldfarb et al. U.S. Patent Application Publication 2017/0366395- discloses a monitoring system that stores topology information in a cache database.
	Krishnan et al. U.S. Patent Publication 6,502,175- discloses a optimizing performance by retrieving content from cache prior to other storage locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459        

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459